            Case 3:20-cv-05224-JLR Document 51 Filed 12/16/20 Page 1 of 3



 1                                                          HONORABLE JAMES L. ROBART
 2
     MICHAEL E. McFARLAND, JR., #23000
 3   Evans, Craven & Lackie, P.S.
     818 W. Riverside, Suite 250
 4
     Spokane, WA 99201-0910
 5   (509) 455-5200; fax (509) 455-3632
     Attorneys for Defendants
 6
 7
 8                          IN UNITED STATES DISTRICT COURT
 9                     FOR THE WESTERN DISTRICT OF WASHINGTON

10    ERIC DODGE,
11
                                Plaintiff,             Cause No. 3:20-cv-05224-RBL
12    vs.
13
      EVERGREEN SCHOOL DISTRICT NO. 114,               STIPULATION EXTENDING FRCP
14    a public corporation; CAROLINE GARRETT,          26(a)(2) EXPERT DISCLOSURE
15
      an individual; and JANAE GOMES, an               DEADLINE TO JANUARY 15, 2021
      individual,
16                                                     Note on Motion Calendar:
                               Defendants.
17
                                                       Date: December 15, 2020
18                                                     Without Oral Argument
19
20                                            I. MOTION
21
            COME NOW, the parties to this action, by and through their respective attorneys of
22
     record, and jointly move the Court to extend the deadline to disclose expert witnesses from
23
24   December 16, 2020 to January 15, 2021.
25                                     II. BASIS FOR MOTION
26
            The parties have worked cooperatively and diligently on completing discovery.
27
28   However, discovery has been made more difficult, and has been slowed, as a result of the

29
     STIPULATION EXTENDING FRCP 26(A)(2)
30   EXPERT DISCLOSURE DEADLINE - page 1
                                                                  Evans, Craven & Lackie, P.S.
                                                                              818 W. Riverside, Suite 250
                                                                               Spokane, WA 99201-0910
                                                                      (509) 455-5200; fax (509) 455-3632
            Case 3:20-cv-05224-JLR Document 51 Filed 12/16/20 Page 2 of 3



 1   current pandemic. While the parties do not anticipate any difficulty completing all discovery
 2
     before the discovery cutoff (February 16, 2021), there have been a number of depositions that
 3
     have only recently been taken, with a few remaining depositions scheduled over the next
 4
 5   month. As a result of the foregoing, and the need to provide deposition testimony to experts,
 6   the parties need until January 15, 2021 to identify experts. In addition, the parties have agreed
 7
     to a FRCP 35 psychological examination of Mr. Dodge. Because of the upcoming holiday
 8
 9   season, that examination will not take place until January.

10                                             III.STIPULATION
11
            Based upon the foregoing, the parties have stipulated to extend the deadline to disclose
12
13   their expert witnesses pursuant to Fed. R. Civ. P. 26(a)(2) by January 15, 2021. The parties

14   respectfully request that the Court authorize the same. The parties do not believe that any other
15
     deadlines in the scheduling order need to be adjusted or will be impacted by the extension of
16
     the expert witness disclosure deadline.
17
18          DATED this 15th day of December, 2020.
19                                         EVANS, CRAVEN & LACKIE, P.S.
20
                                   By:            s/ Michael E. McFarland, Jr.
21                                         MICHAEL E. McFARLAND, JR., #23000
                                           Attorneys for Evergreen SD Defendants
22
23                                             FLOYD, PFLUEGER & RINGER, P.S.
24
                                   By:            s/ Francis S. Floyd
25                                         FRANCIS S. FLOYD, #10642
26                                         JOHN A. SAFARLI, #44056
                                           BRITTANY C. WARD, #51355
27                                         Attorneys for Defendant Garrett
28
29
     STIPULATION EXTENDING FRCP 26(A)(2)
30   EXPERT DISCLOSURE DEADLINE - page 2
                                                                      Evans, Craven & Lackie, P.S.
                                                                                  818 W. Riverside, Suite 250
                                                                                   Spokane, WA 99201-0910
                                                                          (509) 455-5200; fax (509) 455-3632
            Case 3:20-cv-05224-JLR Document 51 Filed 12/16/20 Page 3 of 3



 1                                         LINDSAY HART, LLP
 2
                                   By:            s/ Michael John Estok
 3                                         MICHAEL JOHN ESTOK, #36471
                                           Attorneys for Plaintiff
 4
 5
                                           MCKANNA BISHOP JOFFE LLP
 6
 7                                 By:            s/ Noah T. Barish
                                           NOAH T. BARISH, #52077
 8                                         Attorneys for Plaintiff
 9
10                                               ORDER
11
12      It is so ORDERED. The court reminds the parties that stipulations must include a proposed
        order. See Local Rules W.D. Wash. LCR 7(b)(1); 1(c)(7).
13
14
        Dated this 16th day of December, 2020.
15
16
17
18
                                                       A
                                                      JAMES L. ROBART
19                                                    United States District Judge

20
21
22
23
24
25
26
27
28
29
     STIPULATION EXTENDING FRCP 26(A)(2)
30   EXPERT DISCLOSURE DEADLINE - page 3
                                                                       Evans, Craven & Lackie, P.S.
                                                                                   818 W. Riverside, Suite 250
                                                                                    Spokane, WA 99201-0910
                                                                           (509) 455-5200; fax (509) 455-3632
